Citation Nr: 1813006	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine strain with degenerative joint and disc disease (lower back disability).

2.  Entitlement to an effective date earlier than December 28, 2006 for the award of a 20 percent disability rating for lower back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for sciatic radiculopathy in the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for sciatic radiculopathy in the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from May 1987 to July 1988.  The DD Form 214 lists 4 years, 5 months and 12 days of prior active service.  He was awarded the Air Force Outstanding Unit Award.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2015 and March 2016 rating decisions of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  The August 2015 rating decision continued the evaluation of lower back disability at 20 percent.  The March 2016 rating decision granted service connection for sciatic radiculopathy (previously rated as sensory impairment, lateral sural cutaneous and superficial peroneal nerves under diagnostic code 8622) and assigned an evaluation of 10 percent effective February 1, 2016; granted service connection for sciatic radiculopathy, left lower extremity and assigned an evaluation of 10 percent effective November 3, 2015; and denied TDIU.

The appellant timely appealed the August 2015 decision with a notice of disagreement received by VA in October 2015.  The October 2015 notice of disagreement sought a lower back disability rating of at least 40 percent and an effective date earlier than December 28, 2006 for the award of the 20 percent disability rating for the lower back disability.  The RO issued a statement of the case in December 2015 with respect to entitlement to an increased disability rating for the lower back; the appeal for that issue was perfected with the timely filing of a substantive appeal in the same month.

The appellant also timely appealed the March 2016 rating decision with a notice of disagreement received by VA in May 2016.  After RO issued a statement of the case in February 2017, the appeal was perfected with the timely filing of a substantive appeal in April 2017.

The appellant testified before the undersigned Veterans Law Judge at a September 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.  The undersigned kept the record open until November 6, 2017 to allow the appellant to submit additional evidence.  The undersigned then granted an additional extension of thirty days from December 28, 2017.

With respect to the issues of entitlement to specially adapted housing; entitlement to a disability rating in excess of 20 percent for right knee injury residuals; and entitlement to a compensable disability rating for right knee scar, the appeals have been perfected but the issues will not be addressed in this decision because the requested hearings are pending scheduling.  See 04/24/2017, Form 9; 12/30/2015, Form 9.

Finally, a perfected claim of service connection for a heart disability was withdrawn in correspondence dated in October 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Entitlement to an earlier effective date for the award of a 20 percent disability rating for lower back disability

The Board is obligated to remand the issue of entitlement to an effective date earlier than December 28, 2006 for the award of a 20 percent disability rating for lower back disability because a statement of the case has not been issued.  The Board also finds that additional development is necessary before it can adjudicate the remaining issues on appeal.  In this regard, although the December 2015 statement of the case addressed the matter of entitlement to a disability rating in excess of 20 percent for lower back disability, no statement of the case was issued for the issue of entitlement to an earlier effective date.  Without a statement of the case, the Veteran lacks the ability to perfect an appeal.  The Board is obligated to remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (concluding that the Board erred in not remanding a claim to a regional office for issuance of a statement of the case on the denial of that claim).

Entitlement to a higher disability rating for lower back disability

With respect to the issue of entitlement to a disability rating in excess of 20 percent for lower back disability, additional development is necessary before the Board can adjudicate the remaining issues on appeal because the Veteran should be afforded a new examination and the AOJ should attempt to obtain private medical records and social security disability records.

The latest VA examination of the back was conducted in February 2016.  02/04/2016, C & P Examination, at 1.  Since then, the Veteran testified at the September 2017 Board hearing that his disability has worsened.  09/06/2017, Hearing Transcript, at 4.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of the lower back disability.

In addition, Veteran reported having epidural steroid injections since approximately January 2016 at a Veterans Choice Program (VCP) facility.  09/06/2017, Hearing Transcript, at 14.  Moreover, in April 2017, the Veteran reported that he has been receiving epidural steroid injections from a private pain management clinic.  04/25/2017, CAPRI, at 1.  References to the Veteran's VCP facility visits are made in VA medical records in the claims file, but no medical records from those visits are in the claims file.  See 10/02/2017, CAPRI.  Attempts to obtain those treatment records are not of record.  Therefore, efforts should be made to locate them, and if unsuccessful the AOJ should notify the Veteran so.

Furthermore, at the September 2017 Board hearing, the Veteran confirmed that he was granted social security disability benefits in July 2017.   The record does not include records from the U.S. Social Security Administration (SSA), and attempts to obtain those treatments are not of record.  Therefore, VA should send a request to SSA seeking the records.

Entitlement to higher disability ratings for radiculopathy in both extremities

With respect to the issue of entitlement to higher disability ratings for radiculopathy in both extremities, the latest VA examinations of the peripheral nerves and the back were conducted in February 2016.  02/04/2016, C & P Examination, at 1, 14.  Since then, the Veteran testified at the September 2017 Board hearing that his left lower extremity radiculopathy has worsened.  09/06/2017, Hearing Transcript, at 6.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his radiculopathy.  Moreover, for the same reasons noted for the issue of entitlement to a higher lower back disability rating, efforts should be made to locate private medical records and SSA records.  Furthermore, as the Board is remanding the issue of entitlement to a higher lower back disability rating, the matter of entitlement to higher disability ratings for radiculopathy must be remanded because the claims are intertwined.

Entitlement to TDIU

With respect to the issue of entitlement to TDIU, as the Board is remanding the other issues on appeal, the TDIU matter must be remanded because the claims are intertwined.  Moreover, the TDIU matter is intertwined with the additional issues pending a hearing noted in the Introduction. 

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from August 2017 to the present, to include any pertaining to receiving epidural steroid injections.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including those he visited under the Veterans Choice Program and for epidural steroid injections, to disclose and release to VA information on his treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  Request the U.S. Social Security Administration to provide the Veteran's records.  If not available, include the negative response in the claims file and notify the Veteran.

3.  After all development has been completed and returned from steps 1-2 above, schedule the Veteran for an examination as to assess the current severity of the lower back disability and associated radiculopathy.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).



